Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation “the agriculture irrigation system.”  There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 8, 10 – 17, and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bassett (U.S. PG Pub. No. 20140116735), herein “Bassett.”



Regarding claim 1,
Bassett teaches a wheel track monitoring system for a mobile system, the wheel track monitoring (Par. 0187: “Each linkage 2130, 2134 has a high quality all-stainless steel linear position sensor 2138, 2140 enclosed in a protecting housing, with a cable 2142, 2144 routed to a central processing unit (CPU) 2146, which includes a memory device for storing instructions and at least one processor for executing the instructions. When the blade 2132 or the wheel 2136 moves, a corresponding change in position is detected by the respective position sensors 2138, 2140. The two values from the position sensors 2138, 2140 are outputted as fast as approximately 1,000 times/second and are fed as soil-hardness signals to the CPU 2146, which is a rugged outdoor-rated programmable logic controller that measures the difference in the two values in real time.” Par. 0010: “In one implementation, the agricultural row unit is a planting row unit that includes an opening device for opening a furrow into which seeds can be planted, and the soil-penetrating tool is at least one closing wheel for closing the furrow after seeds have been deposited into the furrow.”) system comprising: 
a wheel track condition sensor for sensing a condition of a wheel track created by the mobile system and generating corresponding wheel track condition data; (Par. 0234: “The ground-hardness sensor 2500 is provided in addition to or instead of the encoder 266 described above in reference to FIG. 40A. As described above, as the shaft 2506 rotates, the ground-hardness sensor 2500 measures changes in the angle .theta. between the blade arm 2260 and the wheel arm 2262 to determine the depth Z of the blade 2232 relative to the soil-hardness gauge wheel 2236. Then, the angle .theta. is sent to the CPU 2246 for executing the algorithm to determine corresponding pressure values for the planting row unit 2204. The angle .theta. is directly proportional to the depth of the blade 2232 relative to the soil-hardness gauge wheel 2236.”  Par. 0332: “…signals received from the sensors of a row crop planters: actuated fertilizer coulters, actuated row cleaners, actuated row unit down force, gauge wheel depth regulators, actuated closing wheels, and also the customizable display of additional supplemental, or preexisting sensors.” Par. 0308: “Thus, the measured values can be ultimately related to actual soil penetration depths as measured by the sensor(s), and the target values are related to a desired soil penetration depth1 as a function of the crop being planted. For example, the measured value can correspond to Z.sub.ACT, described above in connection with FIGS. 40A and 40B, and the target value can correspond to Z.sub.THEOR, described above in connection with FIGS. 40A and 40B.”) 
a processing system in communication with the wheel track condition sensor and operable to analyze the wheel track condition data to determine if the condition of the wheel track is unacceptable; (Par. 0273: “The control system described above may utilize position sensors, pressure transducers, load sensors, biased mechanical switches, etc. to detect varying field conditions, and sends signals to a programmable logic controller. The controller in turn analyzes and processes those signals into a corrected usable signal, to be output to a number of integral hydraulic, pneumatic, or electric actuators that control parameters such as the down force on different parts of each row unit. The information collected in the process is preferably also used for a remote interactive display and controller, or for the development of soil condition maps, for use in future field planning, and maintenance.” 0285: “For correction and determination of performance of row crop tool actuators, the chief sensing element is an integrated pressure transducer. Supplemental performance measurements may include load sensors (which are pre-installed on many ground-engaging tools) or biased proximity switches. These sensors may be used to correct errors that occur in the processing of the position sensor signal, and to verify that the actuators are performing properly. For example, many seeding units are equipped with "load pins" on the upper stops of the units' gauge wheels. Such load pins can generate signals that correlate directly to the signals generated by the position sensors.” Par. 0310: “The row monitor graphic representations 6620, 6630 and 6640 represent actuators on each of the respective row units. In this example, the row monitor graphical representation 6620 shows measured parameter deviations for an actuator acting on the row unit frame in each of the sixteen row units. The row monitor graphical representation 6630 shows measured parameter deviations of a fertilizer coulter implement for each of the sixteen rows. The row monitor graphical representation 6640 shows measured parameter deviations of a row cleaner implement for each of the sixteen rows. The screen shot 6612 includes a button 6626, which can be actuated through the touch-sensitive interface to show additional tools or implements, such as a cleaning wheel implement. As explained above, each row unit includes a hydraulic actuator 2120, 2220 that actuates the planting row unit 10 as a whole, and the deviation of the measured parameter from the target parameter is shown for each of the row units in the topmost graphical representation 6620.” ) 
generate a corrective action signal if the condition of the wheel track is unacceptable at any locations of the agricultural irrigation (Par. 0325: “…may also represent a pivot track from an irrigation rig.” system. (Par. 0189: “The CPU 2146 averages the values over a predetermined time period (e.g., 0.25 seconds), executes an algorithm with filtering effects (e.g., removes conditions in which a rock is hit by the soil-hardness sensing device 2102), and provides real-time measurement of the soil hardness. The CPU 2146 optionally receives other user-controllable variables for adjusting/tuning the agricultural system 2100. For example, the user-controllable variables may include values for different residue levels, different initial conditions, etc.” Par. 0246: “In another example, each row unit can signal the master controller when power is needed by that row unit, and then the master controller can control the supplying of power to only those row units requiring adjustment, and during the time interval when each row unit requires power for making adjustment. This reduces the time required to cycle through the row units to which power is sequentially supplied. In yet another example, the individual row units can send the master controller signals indicating the magnitude of adjustment required, and the master controller can assign higher priorities to those row units requiring the largest adjustments, so that those row units receive power for making adjustments more quickly than row units assigned lower priorities. Or the higher priority row units can be provided with power during more cycles than row units having lower priorities.”  See also Par.0007, 0198, 0311, and 0313.) 


Regarding claim 2,
Bassett teaches the limitations of claim 1 which claim 2 depends.  Bassett also teaches the system comprising a location sensor for sensing locations of the mobile system and generating corresponding location data. (Par. 0290: “The reading of the signals from the position sensors provides an additional side benefit. As the data stream feeds into the controller, a forward velocity signal and a GPS coordinate signal may simultaneously be gathered from the local CAN. This data collectively can form a soil condition map of the field, identifying large stones or other obstacles that the operator can later efficiently remove by referring to the map. Additionally, when planning for tillage in a particular field, the operator may use the soil condition map to help identify areas that require more or less tillage.” See also Par. 0289 - 0291, 0307, and 0328.) 

Regarding claim 3,
Bassett teaches the limitations of claim 2 which claim 3 depends.  Bassett also teaches that the processing system is further operable to store the wheel track condition data and the location data for a plurality of locations of the mobile system as it moves. (Par. 0312: “The target line 6622 bisects each of the vertical meters 6624-1 through 6624-16 such that a deviation above the target line 6622 means that too much force or pressure is being applied by the corresponding actuator, and a deviation below the target line 6622 means that too little force or pressure is being applied by that actuator. Alternatively, a deviation above the target line 6622 can mean that too little force or pressure is being applied by the corresponding actuator, and a deviation below the target line 6622 can mean that too much force or pressure is being applied by that actuator. The target value for each soil-engaging tool can be predetermined and stored in the one or more non-transitory storage media. Such target values are well known to or readily ascertainable by those of ordinary skill in the art to which the present disclosure pertains, and can be dependent upon the type of crop being planted by the row planting unit 10.” See also Par. 0197 and complete paragraphs Par. 0289 and 0290.)

Regarding claim 4,
Bassett teaches the limitations of claim 3 which claim 4 depends.  Bassett also teaches that the corrective action signal indicates the locations at which the condition of the wheel track is unacceptable.  (Par. 0289: “There are a large number of mathematical methods by which individual controllers process and output signals. Due to the nature of the engaged media, the controller must sample the position of a particular tool, or component, and create a meaningful signal to be transmitted to the actuator. When in the field, row crop tools often encounter some relatively periodic oscillations due to ridges fom1ed from a variety of pre-plant tools (tillage, fertilizer application, etc.). Additionally the position sensor will register large spikes as a result of encountering massive in-field obstacles (e.g., rocks, concrete, fence posts, etc.). Depending on location, the number of large spikes may be very frequent. The controllers must be able to register a wide variety of oscillations. In general, as ground hardness increases, the actuator must increase down force to push with more force against the hard ground.”  Par. 0160: “One benefit of the double-acting ram 705 is that it can provide both down pressure or up pressure, as needed, for the planting row unit 710. For example, if additional pressure is required to cause the V-opener 711 to penetrate the soil to a required depth, down pressure would be applied. If, for example, the planting row unit 710 is too heavy and the V-opener 711 penetrates the soil in excess of the required depth, then up pressure would be applied (without requiring an additional hydraulic cylinder).”  Par. 0313: “In the "Planter Down Force Monitor" window 6620 in the display shown in FIG. 66C, the measured parameter deviation for each of the sixteen rows is shown in a color that represents the extent of the deviations between the measured value and the target value for each planter row unit 10. For example, the color green can be used to indicate that the measured value is within an acceptable range above or below the target value, e.g., a percentage deviation of +/-10% to +/-20% from the target value; the color yellow can be used to indicate that the measured value exceeds but does not maximally exceed the acceptable range, e.g., a percentage deviation of +/-20% to +/-40% from the target value; and the color orange can be used to indicate that the measured value maximally exceeds the acceptable range, e.g., a percentage deviation of +/-40% to +/-80% from the target value. When the measured value exceeds the target value by more than +/-80%, the color red can be used to indicate a tool malfunction.” See Par. 0171, 0308, 0310, and 0311.) 

Regarding claim 5,
Bassett teaches the limitations of claim 3 which claim 5 depends.  Bassett also teaches that the corrective action signal includes at least a portion of the wheel track condition data for each of the locations at which the condition of the wheel track is unacceptable. (Par. 0240: “In the illustrative embodiment of FIGS. 44C-44G, the angular measurement device 2560 is formed by the combination of (1) a cam 2561 attached to a stub shaft 2561a projecting laterally from the support arm 2553 and (2) an adjacent inductive proximity sensor 2562. As the support arm 2553 pivots around the axis 2554, the corresponding angular movement of the cam 2561 is detected by the sensor 2562, which produces an electrical output signal that is proportional to the distance between the surface of the arm 2561 and the adjacent and of the sensor 2562. That distance varies as the angular position of the cam 2561 changes with the pivoting movement of the support arm 2553, and thus the output signal produced by the sensor 2562 is proportional to the angular position of the support arm 2853, which in turn is generally proportional to the soil hardness. This signal can be used to regulate the down pressure exerted on the closing wheels 2551, by the hydraulic actuator 2563, to compensate for variations in the sensed soil hardness.” Par. 0243: “The hydraulic control system of FIG. 45 may be used to control multiple hydraulic cylinders on a single row unit or a group of row units, or may be replicated for each individual hydraulic cylinder on a row unit having multiple hydraulic cylinders. For example, in the system described above having a ground hardness sensor located out in front of the clearing wheels, it is desirable to have each hydraulic cylinder on any given row unit separately controlled so that the down pressure on each tool can be adjusted according to the location of that tool in the direction of travel. Thus, when the ground hardness sensor detects a region where the soil is softer because it is wet, the down pressure on each tool is preferably adjusted to accommodate the softer soil only during the time interval when that particular tool is traversing the wet area, and this time interval is different for each tool when the tools are spaced from each other in the direction of travel. In the case of a group of row units having multiple hydraulic cylinders on each row unit, the same hydraulic control system may control a group of valves having common functions on all the row units in a group.” See also Par. 0171, 0249, 0251, 0253, 0256 – 0260, 0285, 0296, 0302, and 0313. See also figure 12 that shows the plant device with multiple planting row units 120 each having their own wheel(s) and sensors.) 

Regarding claim 6,
Bassett teaches the limitations of claim 1 which claim 6 depends.  Bassett also teaches comprising a telemetry unit for transmitting the corrective action signal to a computer device remote from the wheel track monitoring system. (Par. 0287: “Once the signals of all the sensors have been processed and corrected, and the actuators have been activated, it is preferred to be able to visually inspect the performance of each individual row unit and its auxiliary components. Also, due to the nature of agricultural field work, it is beneficial to be able to control all elements of the system from a remote location such as a tractor cab. To this end, the system may employ a vehicle bus to direct information to an in-cab monitor from the individual row controllers, where the information can be processed and viewed in a variety of different configurations. This information may also be delivered wirelessly to a remote location to alert an operator (e.g., via text messaging or e-mail) when errors occur with an actuator or any of its associated sensors. Some operators will choose to employ all available actuators and all available sensors on all rows, and will want to have direct control row-by-row, in sections, or across the entire toolbar, depending on the operation and the disposition of the operator.”) 

Regarding claim 7,
Bassett teaches the limitations of claim 1 which claim 7 depends.  Bassett also teaches that the wheel track condition sensor is a sensor selected from the group consisting of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, a camera, and an ultrasonic distance measuring sensor. (Par. 0198: “provides a GPS signal indicative of the speed Q to the tractor. Optionally, for example, the speed Q can be generated from a radar system. The speed Q is inputted to the CPU 2146, along with the soil-hardness signals received from the position sensors 2138, 2140. Based on the speed Q and the soil hardness signals, the CPU 2146 outputs signals S1 and S2 to the control valves V1, V2, which output proportional pressures Pl and P2 for adjusting, respectively, the RFX™ system 2120 and the GFX™ system 2122.” Par. 0331: “Another aspect includes a system of cameras, mounted on or near a row unit, or section of row units, and oriented so that a particular row unit, or section of row units can be visually inspected remotely. This system has the ability to snap still photographs to be analyzed either in real-time, or for reference later to assist in the development of a field maintenance plan.” See also paragraphs 0292, 0332, and 0333 that teach a camera(s).) 

Regarding claim 8,
Bassett teaches the limitations of claim 1 which claim 8 depends.  Bassett also teaches that the condition of the wheel track sensed by the wheel track condition sensor is a condition selected from the group consisting of a width of the wheel track, a depth of the wheel track, and a water content of soil within the wheel track. (Par. 0234: “The ground-hardness sensor 2500 is provided in addition to or instead of the encoder 266 described above in reference to FIG. 40A. As described above, as the shaft 2506 rotates, the ground-hardness sensor 2500 measures changes in the angle .theta. between the blade arm 2260 and the wheel arm 2262 to determine the depth Z of the blade 2232 relative to the soil-hardness gauge wheel 2236. Then, the angle .theta. is sent to the CPU 2246 for executing the algorithm to determine corresponding pressure values for the planting row unit 2204. The angle .theta. is directly proportional to the depth of the blade 2232 relative to the soil-hardness gauge wheel 2236.”  Par. 0308: “Thus, the measured values can be ultimately related to actual soil penetration depths as measured by the sensor(s), and the target values are related to a desired soil penetration depth as a function of the crop being planted. For example, the measured value can correspond to Z.sub.ACT, described above in connection with FIGS. 40A and 40B, and the target value can correspond to Z.sub.THEOR, described above in connection with FIGS. 40A and 40B.” Examiner’s Note – See many other paragraphs (91 instances) that teach “depth.”  See also Par. 0291: “…any ground-engaging tool sensor signals. The system identifies oscillations unique to a particular condition, or obstacle, using wave pattern recognition software. This data stream is synchronized with the GPS signal, and is used to develop a graphical representation of the field, providing a interactive map with GPS coordinate locations of soil compaction, excessive moisture…”) 

Regarding claim 10,
Bassett teaches the limitations of claim 8 which claim 10 depends.  Bassett also teaches that the processing system determines if the condition (depth) of the wheel track is unacceptable by comparing the wheel track condition data to threshold condition levels. (Par. 0311: “The screenshot 6612 also includes a target line 6622 that indicates the desired value of a measured parameter on the row monitor graphical representation 6620. In this example, the measured parameter deviation (i.e., an indication of whether and how much the measured parameter deviates from the target parameter) is displayed as an illuminated horizontal bar (though any other graphical representation can be used) in real time as the sixteen row units are moved along the earth. Each of the sixteen row units is shown as one of sixteen vertical columns 6624-1 through 6624-16, each of which graphically resemble a measurement meter for each of three different actuators in the three windows 520, 6630 and 6640.” See also Par. 0171 and 0308. See also Sanders below and paragraph 0094 and other paragraphs that teach predetermined thresholds.) 

Regarding claim 11,
Bassett teaches the limitations of claim 2 which claim 11 depends.  Bassett also teaches that the location sensor is a GNSS receiver. (Par. 0290: “The reading of the signals from the position sensors provides an additional side benefit. As the data stream feeds into the controller, a forward velocity signal and a GPS coordinate signal may simultaneously be gathered from the local CAN. This data collectively can form a soil condition map of the field, identifying large stones or other obstacles that the operator can later efficiently remove by referring to the map. Additionally, when planning for tillage in a particular field, the operator may use the soil condition map to help identify areas that require more or less tillage.” See also Par. 0291,0307, and 0328.)

Regarding claim 12,
Bassett teaches the limitations of claim 1 which claim 12 depends.  Bassett also teaches that the corrective action signal includes instructions for operating the mobile system, and wherein the processing system is further operable to transmit the corrective action signal to a control system that controls operation of the mobile system. (Par. 0246: “FIG. 46C illustrates an electrical control system that has a separate electrical controller 2651, 2652, 2653 . . . 2654 on each of multiple row units R1, R2, R3 . . . Rn drawn by a single tractor T. Thus, the hydraulic actuators on each row unit can be controlled independently of the actuators on the other row units. All the row unit controllers 2651-2654 are controlled by a master controller 2650, which may be located on the tractor or the draw bar, or even on one of the row units. The master controller 2650 sends electrical signals to, and receives electrical signals from, each individual row unit in parallel, which provides significant advantages, especially when combined with the use of intermittent control signals such as the PWM signals discussed above. For example, the master controller can coordinate changes in pressure in the multiple row units sequentially, so that only a single row unit draws power from the source at any given time. In another example, each row unit can signal the master controller when power is needed by that row unit, and then the master controller can control the supplying of power to only those row units requiring adjustment, and during the time interval when each row unit requires power for making adjustment. This reduces the time required to cycle through the row units to which power is sequentially supplied. In yet another example, the individual row units can send the master controller signals indicating the magnitude of adjustment required, and the master controller can assign higher priorities to those row units requiring the largest adjustments, so that those row units receive power for making adjustments more quickly than row units assigned lower priorities. Or the higher priority row units can be provided with power during more cycles than row units having lower priorities.” Par. 0007: “…a plurality of sensors, each of which produces an electrical signal corresponding to a predetermined condition, and (8) at least one controller coupled to the sensor and the controllable pressure control valves, the controller being adapted to receive the electrical signal from the sensors and produce a control signal for controlling the pressure control valves.” See also Abstract and numerous other paragraphs that teach a “controller” or “control system.”) 

Regarding claim 13,
Bassett teaches the limitations of claim 12 which claim 13 depends.  Bassett also teaches that an agricultural irrigation system, and wherein the instructions for operating the agricultural irrigation system are instructions selected from the group consisting of stopping movement of the agricultural irrigation system, increasing a speed of the agricultural irrigation system, increasing a speed of the
agricultural irrigation system, (Par. 0325: “may also represent a pivot track from an irrigation rig.”) stopping water discharge from the agricultural irrigation system, draining water from the agricultural irrigation system, reversing direction of the agricultural irrigation system, and changing steering direction of the agricultural irrigation system. (Par. 0325, 0295, 0120, and figure 69.) 


Regarding claim 14,
Bassett teaches the limitations of claim 1 which claim 14 depends.  Bassett also teaches that the processing system is further operable to store date/time  information corresponding to when the wheel track condition data was generated. (Par. 0290: “The reading of the signals from the position sensors provides an additional side benefit. As the data stream feeds into the controller, a forward velocity signal and a GPS coordinate signal may simultaneously be gathered from the local CAN.”  Par. 0197: “…the CPU 146 holds in memory output signals S1 and S2 for a time duration that is equal to the actual time Tact. After the actual time Tact has elapsed, the CPU 146 outputs signals S1 and S2, respectively, to the control valves V1, V2, which respond by outputting pressures P1, P2. Optionally, signals S1 and S2 are outputted as signals ranging between 0-10 volts.” Par. 0292: “Upon encountering a unique signal of interest, the controller activates a camera remotely to snap a still shot of the obstacle or condition of interest, or if the camera is generating video content, that data stream is timestamped to easily synchronize with the video.” ) 

Regarding claim 15, it is a wheel track monitoring system that includes the elements of claims 1, 2, and 4.  Bassett teaches the limitations of claims 1, 2, and 4; and therefore teaches all the elements of claim 15. 

Regarding claims 16 and 19, they are dependent on claim 15 and are a wheel track monitoring system that includes the elements of claims 6 and 10, respectively.  Bassett teaches the limitations of claims 15, 6, and 10; and therefore teaches all the elements of claims 16 and 19. Note – For claim 19, see also Sanders below and paragraph 0094 and other paragraphs that teach predetermined thresholds. 

Regarding claim 17, it is dependent on claim 15 and is a wheel track monitoring system that includes the elements of claims 7 and 8.  Bassett teaches the limitations of claims 15, 7, and 8; and therefore teaches all the elements of claim 17.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in view of Sanders et al. (PG Pub. No. 20220207494), herein “Sanders.” 

Regarding claim 9,
Bassett teaches the limitations of claim 8 which claim 9 depends.  Bassett does not teach gathering historical data and determine or predict a condition of the pivot irrigation system such as a bearing.  However, Sanders does teach that processing system determines if the condition of the wheel track is unacceptable by comparing the wheel track condition data to historical wheel track condition data to determine if the condition of the wheel track has deteriorated over time. (Par. 0003: “Irrigation systems such as pivots, lateral move systems, drip irrigation systems, etc. breakdown on average three times per year out of 40 uses. These breakdowns occur during critical growing steps and in many cases in the middle of the field.” Par. 0051: “The controller 200 is configured to receive data from the sensors 102 as well as from external data sources such as weather stations 82, field soil moisture sensors 86, terrain and soil maps 88, temperature sensors 89, and/or National Oceanic and Atmospheric Administration (NOAA) weather 84 to make and/or refine predictions indicative of a condition of at least one component (e.g., a pivot 20, an end gun 70, a tower 30, etc.) of the plurality of components of the irrigation system 106. This prediction enables the controller 200 to determine changes in the condition of the at least one component and predict maintenance requirements of the at least one component based on predetermined data (e.g., historical data). For example, the prediction may be based on comparing the determined changes in the condition of at least one component of the irrigation system 106 to predetermined data. For example, the sensor 102 of a tower 30 may sense the typical current draw of that tower 30. The sensed current draw may then be compared by the controller 200 to historical and/or typical tower current draw. The controller may determine that the sensed current draw of this tower 30 is considerably higher than the historical current draw by a predetermined number (e.g., about 30%) for a particular set of conditions (sunny day, dry soil, etc.). Based on this determination, the controller 200 may predict that this tower 30 needs maintenance.”  Par. 0066: “The end gun prediction model 502 can consider expected power based on soil moisture directly measured or inferred from weather data from the field or regional weather stations, topographical maps, soil maps, motor RPM, gearbox ratio, tower weight, span weight, operating condition, etc., or combinations thereof. The end gun 70 includes instrumentation which can measure each cycle using a proximity switch, encoder, capacitance, and/or image system. Aspects of the end gun predictive maintenance system 100 predictive maintenance system 100 can be mounted on or off the irrigation system 106, for example, a moisture sensor that logs when the moisture sensor is splashed remotely by the water being distributed to the field. If an electronic gun is used, energy use and duty cycle can be used. In aspects, the one or more sensors can include any suitable sensors such as, for example an encoder (e.g., angular), pressure sensor, flow meter, magnetometer, gyroscope, accelerometer, camera, gesture sensor, microphone, laser range finder, reed/magnetic/optical switch, etc., or combinations thereof. The end gun prediction model 502 may also include as inputs the pump pressure, the model number of the end gun, the end gun nozzle diameter, the drive arm spring setting, the diffuser type, a flow measurement, a drive arm spring K-factor, a drive arm balance, a drive arm bearing condition, a base bearing condition, a base seal condition, a drive arm alignment, and/or a mounting base rigidity (FIG. 18).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method and system that analyzes the wheel track such as depth of an agriculture system (that includes an irrigation system) and is able to compensate for certain conditions concerning the wheel as in Bassett with having a pivot irrigation system that can predict maintenance requirements by receiving data from sensors and using historical data and predict the maintenance for a gearbox and tower wheel bearing condition as in Sanders in order to “limit delays, increased costs and other problems associated with irrigation system breakdown, this disclosure details a solution including digital observation of the irrigation system during normal operation and set parameters that indicate abnormal operation.”  (Par. 0004)

Regarding claim 18, it is dependent on claim 15 and is a wheel track monitoring system that includes the elements of claim 9.  Bassett teaches the limitations of claims 15; and Bassett and Sanders teaches the elements of claim 9.  Therefore Bassett and Sanders teaches all the elements of claim 18.

Regarding claim 20, it is a wheel track monitoring system that includes the elements of claim 1 and the system that is taught by Sanders including a drip type irrigation system.  Bassett teaches the limitations of claim 1.  Sanders teaches the elements where a plurality of fluid emitters connected to the fluid distribution conduit for applying fluids to fields underneath the agricultural irrigation system; a control system for controlling a speed and direction of the mobile towers and application of the fluids by the fluid emitters; (Par. 0003: “Irrigation systems such as pivots, lateral move systems, drip irrigation systems, etc.” Par. 0093: “The machine learning ("ML") model may be the most efficient for complex failures. However, basic logic can be used for simpler failure modes. Likely signals of abnormal operation may come from increases in energy required to move the irrigation system, changes in speed of the system, or changes in sequence of the towers moving, end gun tum frequency, or power quality metrics such as phase balance, inrush current, power factor, THD. Since these vary with a complex inference space, ML can assist in predicting abnormal operation and simplify user and subject matter expert input by giving a simple labeling method.”  See also Par. 0067.)  Therefore Bassett and Sanders teaches all the elements of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Abts et al. (US PG Pub. No. 20170295730) teaches an irrigation alignment system where the wheel tracks can be sensed and the direction and/or speed of the particular span can be adjusted.  See paragraphs 0009, 0010, 0013 – 0015, 0028 – 0031.  Each variable speed motor of the span can also reverse direction (Par. 0051) to maintain alignment. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Note – Claim 8 in the instant application relates the wheel track data to the depth of wheel track as taught in Bassett.